DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended Abstract has been reviewed and considered. No further action is necessary.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 10, Par 1-9 of the Remarks dated 10/9/2021. Additionally, Szirth US 5,262,806, Kennedy et al. US 6,523,954, and Jolson et al. US 5,094,521 fails to disclose independent claim 1, independent claim 5, and independent claim 9 in its entirety.
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest an automatic strabismus detection mechanism comprising: “a strabismus inspection instrument having an outer housing composed of front and rear outer housings, and a window formed on the front outer housing, the automatic strabismus detection mechanism comprising a housing coupled to the window of the front outer housing; an eyepiece arranged on the housing in positional correspondence with the window of the front outer housing and lens 
Specifically regarding the allowability of amended independent claim 5: The prior art of record does not disclose or suggest an automatic strabismus detection mechanism comprising: “a window formed on the front outer housing; and an automatic strabismus detection mechanism comprising a housing coupled to the window of the front outer housing; an eyepiece formed on the housing in positional correspondence with the window, and a lens mechanism located on a same axis as the eyepiece is arranged in the housing, the lens mechanism having a rotating mechanism to adjust an angle of refraction”, along with other claim limitations, is not disclosed or suggested by the prior art of record”. Claims 6-8 are allowable due to pendency on amended independent claim 5.
Specifically regarding the allowability of amended independent claim 9: The prior art of record does not disclose or suggest an inspection method of a strabismus inspection instrument comprising: “an outer housing composed of a front outer housing and rear housing, an inner housing arranged in the outer housing, and a window formed on the front outer housing; and an automatic strabismus detection mechanism having a housing coupled to the window of the front outer housing; an eyepiece formed on the housing in positional correspondence with the window; and a lens mechanism location having a rotating mechanism to adjust an angle of refraction, and further comprising: a data acquisition device to collect and analyze obtain eyesight test data and output the eyesight test data; a covering device, arranged on one side of a lens mechanism, to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872